Citation Nr: 1750485	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 14-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral leg numbness, to include as secondary to service-connected low back strain. 

2. Entitlement to an initial rating in excess of 20 percent for low back strain. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1982 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

By way of background, the RO granted service connection for low back strain at 20 percent, effective May 2011. The Veteran contends that he is entitled to a rating in excess of 20 percent for his low back strain, and that he should be service connected for his bilateral leg numbness as secondary to his low back strain. 

In addition to the issues raised by the Veteran, the Board finds that there is evidence of unemployability during the course of the appeal. The Veteran asserted that he is unable to hold permanent employment due to his low back strain. As such, a claim for entitlement to TDIU will be considered to have been raised by the record as part and parcel of the underlying increased-rating claim, and the Board takes jurisdiction over it. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In June 2014, the Veteran testified before a Decision Review Officer (DRO) at the Milwaukee RO. The transcript of the hearing is of record. 


FINDINGS OF FACT

1. A separate diagnosis of numbness of the bilateral legs has not been rendered at any point during the appellate period. 

2. For the entire period on appeal, the Veteran's low back strain had a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and has exhibited no evidence of ankylosis. 

3. The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral leg numbness have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).

2. The criteria for a rating in excess of 20 percent for low back strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.71a, Diagnostic Code 5237 (2017).

3. The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duty to notify the Veteran by way of a June 2011 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, military personnel records, and records from the Social Security Administration (SSA). No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in August 2011, December 2013, and August 2015. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection for Bilateral Leg Numbness

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of the record, the Board finds that the Veteran does not meet the standards for direct service connection, or secondary service connection, as the preponderance of the evidence supports a finding that there is no separate diagnosis of a peripheral nerve condition. 

At the June 2014 hearing, the Veteran stated that he would get bilateral leg numbness when sitting. The Veteran explained that the numbness would radiate down from his lower back down to his leg. The Veteran reported that he received physical therapy and chiropractic care.

Although the records show that the Veteran complained of bilateral leg numbness, the records do not show a separate diagnosis of a peripheral nerve condition. In the August 2011 VA peripheral nerves examination, the Veteran reported that he has numbness along the posterior aspects of his bilateral legs which sometimes would go to his toes. However, the VA examiner noted that this does not follow a defined dermatomal distribution. On examination of the bilateral lower extremities, the Veteran exhibited normal neurological examination with no clinical objective evidence of radiculopathy or neuropathy. Specifically, the Veteran had normal strength, reflexes, and sensation with no signs of muscle atrophy. He had normal gait with no assistive device. However, he did exhibit mild numbness in the bilateral lower extremities. These mild findings are consistent with the treatment records, such as the July 2011 x-ray scan of the lumbar spine that revealed no osseous abnormalities and essentially unremarkable findings. As such, the VA examiner opined it is less likely as not the bilateral leg numbness was caused by or a result of or related to the Veteran's low back condition as the records does not support a finding that the Veteran's bilateral leg numbness is a separate peripheral nerve condition. 

In the December 2013 VA examination, the Veteran again did not exhibit any evidence of radiculopathy. On examination of the Veteran's bilateral lower extremities, he had normal strength, reflexes, and sensation. He had normal gait, but did use a cane on a regular basis. Notably, the Veteran was able to walk normally in the examination room without his cane. Again, the neurological examination of the lower extremities was normal with no clinical objective evidence of radiculopathy or neuropathy. The examiner also noted that in October 2012 the Veteran had negative electromyography (EMG) results for radiculopathy. The VA examiner opined that the paresthesia of the bilateral legs is not the result of service or service-connected disability and is more likely than not the result of his spinal cord tumor or cyst, an age related condition. 

In the August 2015 VA examination, the Veteran again did not exhibit any evidence of radiculopathy. The Veteran exhibited normal neurological examination (normal strength, reflex, sensation), and had normal gait without the use of any assistive devices. However, he had tender points in the paraspinal muscles that radiated pain to the proximal lower extremities, which the examiner noted is consistent with symptoms associated with low back strain. However, as to the numbness, the VA examiner opined that the bilateral leg numbness is not a separate diagnosis of a peripheral nerve condition but is rather a symptom of his non-service-connected L2 lesion or schwannoma, which is more likely to cause paresthesia to the lower extremities rather than the low back strain. 

With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of any disability manifested by numbness of the legs. In that connection, the Board notes that at the August 2011, December 2013, and August 2015 VA examinations, the examiners specifically concluded that the Veteran did not suffer from any separately diagnosable disability manifested by bilateral leg numbness. Although the Veteran has stated on multiple occasions that he believes he currently experiences a disability manifested by numbness of the legs related to his service-connected back disability, the preponderance of the evidence of record does not support such a diagnosis.

Accordingly, the Board gives great probative value to the three VA examiners as their findings are supported by, and consistent with, the record. Throughout the VA examinations, the Veteran exhibited normal neurological findings with little to no deficiencies. Specifically, the Veteran had normal strength, reflex, and sensation in the bilateral lower extremities. The Veteran also exhibited normal gait without assistive devices. Further, the records show that the Veteran had negative EMG results for radiculopathy in October 2012. All three examiners opined that there is no clinical objective evidence of a separate diagnosis of bilateral lower extremity radiculopathy or neuropathy. Importantly, there is no medical evidence of record assigning a separate diagnosis of a lower extremity neurological disorder. As such, the Board finds that the Veteran does not have a current disability of numbness in his bilateral legs separate from his low back strain. Accordingly, the Veteran's bilateral leg numbness does not meet the standards for direct service connection or secondary service connection.

The Board further finds that the Veteran is not competent to opine as to diagnosis. In that connection, the Veteran asserts that his claimed neurological disability is secondarily caused by his service connected back disorder. There is no indication that he is competent to assign a current diagnosis to his reported symptoms. He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to a disability manifested by numbness. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The Board further finds that the Veteran's lay assertions of current disability are outweighed by the VA examiners' opinion that no pathology exists to assign a diagnosis for the Veteran's claimed disability manifested by numbness of the bilateral legs. The medical opinions are based on review of the claims file and gave adequate and complete rationale for their conclusions. Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran has not submitted any medical or scientific evidence that shows a clinical diagnosis of any disability manifested by numbness of the legs, nor is there any evidence of record to establish a positive association between his claimed disorder and his service. Based on the foregoing, the Board finds that a current diagnosis of his claimed numbness of the bilateral legs has not been shown. As such, the Board finds that service connection on a direct basis is not warranted for a disability manifested by numbness of the legs. The Veteran's alternative assertion, entitlement to service connection on a secondary basis, is also not warranted due to a lack of current disability. See Degmetich, 104 F.3d at 1332.

In conclusion, the preponderance of the evidence establishes that there is no current disability of numbness of the bilateral legs. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for numbness of the bilateral legs is denied.

II. Increased Rating for Low Back Strain

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

The Veteran contends that his low back strain is worse than currently rated. During his June 2014 hearing, the Veteran testified that his low back has worsened despite going to physical therapy and receiving chiropractic care. However, the Veteran also testified that his back problem stems from other causes than the low back strain, such as degenerative arthritis and a tumor on his spinal cord. The Veteran explained that he would have numbness radiating down to his bilateral feet that would run up to about midway his back. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the Veteran's low back strain. During the appellate period, the Veteran has complained of limited range of motion of the lumbar spine and pain on movement. In addition, a buddy statement reported that the Veteran's low back pain affected his activities of daily living. The Board finds both statements credible and competent, and therefore these statements are entitled to probative weight. Jandreau, 492 F.3d 1372. However, despite the Veteran's complaints of back pain, the records do not support a disability rating in excess of 20 percent. 

The Veteran was provided with VA examinations in August 2011, December 2013, and August 2015. In the August 2011 VA examination, the Veteran essentially had normal clinical examination with only minimal limitation of flexion and minimal pain at maximum range of motion in all planes with no clinical objective evidence of radiculopathy or neuropathy. Specifically, the Veteran had forward flexion to 85 degrees, with objective pain at 85 degrees, with no additional loss of range of motion in all spheres after repetitive testing. The examiner noted that there was guarding or muscle spasm of the thoracolumbar spine, but normal neurological finding and negative straight leg raising test. These mild findings are consistent with the treatment records during this time. For instance, a July 2011 x-ray scan of the lumbar spine showed no significant osseous findings. A September 2012 magnetic resonance imaging (MRI) scan of the lumbar spine revealed left paraspinal lobulated cyst from the L2-L3 neural foramen, possibly a schwannoma; and mild degenerative change in the lower lumbar spine with no significant spinal stenosis. A November 2012 computerized tomography (CT) scan of the lumbar spine revealed atherosclerosis. As such, the Board finds that the August 2011 VA examination is consistent with, and supported by, the treatment records. 

In the December 2013 VA examination, the Veteran's condition appeared to have improved. Specifically, the Veteran had forward flexion to 90 degrees or greater with no objective evidence of painful motion, with no additional loss of range of motion in all spheres after repetitive testing. Unlike the August 2011 examination, the examiner noted that there is no guarding or muscle spasm of the thoracolumbar spine. Further, the Veteran exhibited normal neurological findings and no evidence of ankylosis. Due to the unremarkable findings, the examiner opined that the Veteran's back pain is more likely than not the result of his documented cyst or tumor, an age related condition unrelated to the Veteran's service. These mild findings are consistent with the treatment records. Although the Veteran was consistently receiving chiropractic care in 2013, he was diagnosed with lumbar disc disorder without myelopathy, which is an age related degeneration and not muscle related from the low back strain. 

Unlike the two previous VA examinations, in the August 2015 VA examination, the Veteran exhibited a more significant limited range of motion. For instance, the Veteran had forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 15 degrees. The limited range of motion also contributed to functional loss when bending. However, there is no additional loss of range of motion in all spheres after repetitive testing. The Veteran also had localized tenderness and guarding though not resulting in abnormal gait or spinal contour. Ankylosis was not found to be present. There is no evidence that the examiner was not competent or credible, and as the assessment is based on an objective examination, the Veteran's account of his symptoms and a review of the claims file, the Board finds it is entitled to significant probative weight concerning the severity of the low back strain during the current appellate period. Nieves-Rodriguez, 22 Vet. App. 295. 

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the Veteran's low back strain is warranted. There is no evidence that the Veteran's back condition is manifested by forward flexion to 30 degrees or less, favorable ankylosis, or unfavorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note 5. The fact that the Veteran has range motion in his lumbar spine at all shows that ankylosis, for VA purposes, is not present. See Lewis v. Derwinski, 3 Vet. App. 259 (1992). While the Veteran has submitted competent and credible statements concerning generalized loss of range of motion, these statements are outweighed by the objective findings contained in the three VA examination reports and treatment records. As such, an increased rating in excess of 20 percent is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, flare-ups and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The examiner also noted further loss of motion in directions other than forward flexion. However, these noted additional impairments are still fully contemplated by the currently assigned 20 rating, which contemplates a limitation of forward flexion to between 30 and 60 degrees and combined range of motion less than 170 degrees. As such, the Board finds that any further loss of function due to flare-ups or other factors is fully contemplated by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2017).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). See Johnson v. McDonald, 762 F.3d 1362 (2014). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that the Veteran is service-connected for low back strain, rated at 20 percent. As he does not have a single service-connected disability at a rate of 60 percent, the only basis for the assignment of a TDIU is on an extraschedular basis.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history, and educational and vocational attainments are for consideration.

Upon review of the record, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected low back strain. For instance, the August 2011 VA examiner opined that the Veteran was precluded from working due to an "alcohol-related event" and not due to his service-connected low back strain. The August 2015 VA examiner opined that the Veteran's low back strain would impact both physical and sedentary employment but that he is not precluded from all employment. In fact, there is no opinion in the record that finds the Veteran to be precluded from all work due only to his service-connected low back strain. Even the Veteran stated in his application for disability benefits from the Social Security Administration (SSA) that he is unable to work due to his "split personality" and not necessarily his back condition. In 2014, SSA found that although the Veteran may be unable to perform his past work as a truck driver, he was capable of performing light exertional work. 

In finding that the Veteran's service-connected low back strain does not cause him to be unemployable, the Board has considered the lay statements from the Veteran during the June 2014 hearing, indicating in pertinent part complaints of inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for referral of a TDIU claim for consideration on an extraschedular basis.


ORDER

Entitlement to service connection for bilateral leg numbness, to include as secondary to low back strain, is denied.

Entitlement to an initial rating in excess of 20 percent for low back strain is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


